El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La sentencia qne en este caso dictó la Corte de Distrito de San Juan desestimando la demanda fue notificada al demandante el 28 de septiembre de 1937. El 27 del mes siguiente el demandante radicó nn escrito de apelación acogiéndose al procedimiento de la transcripción de evidencia *583para la apelación.- El 24 de noviembre el demandante pidió y obtuvo nna prórroga para radicar dicha transcripción de evidencia, concediéndosele-también prórrogas al mismo efecto el 27 de diciembre de 1927 y el 26 de enero de 1938. El 23 de febrero siguiente el demandante solicitó una nueva pró-rroga para radicar la transcripción de la • evidencia, sin que la corte tomase providencia alguna con respecto a su petición. El 28 del mes siguiente, no obstante no haber actuado la corte inferior en relación con su petición de prórroga, volvió a pedir, una nueva, sin que la corte tampoco dictase pronun-ciamiento alguno. Desde entonces él demandante no ha hecho más diligencias para formalizar su recurso de apelación.
El demandado solicita la desestimación del recurso, fun-dándose precisamente en que hasta la fecha no se ha radi-cado en la corte inferior la transcripción de evidencia ni solicitado prórroga para ello desde el 28 de marzo ultimo. '
El hecho de que la corte inferior no hubiese actuado resol-viendo las dos mociones de prórroga presentadas por el apelante en 23 de febrero y 28 de marzo últimos, no lo releva de la obligación en que está de radicar dentro dél término legal o de la prórroga en su caso la transcripción de evidencia. Si el juez de la corte inferior dejó de actuar resolviendo las mociones, debió el apelante insistir en que se resolvieran y, no consiguiéndolo, pudo acudir al recurso legal que le .ofrece la ley en tales casos, es decir, recurrir a esta corte mediante una petición de mandamus.
A nuestro juicio, el abandono manifiesto por parte del demandante apelante en la tramitación de la apelación no justifica en manera alguna a esta corte para usar de su dis-creción restableciendo el término para la- radicación de la transcripción de evidencia.

Procede, por lo expuesto, desestimar el recurso.